Citation Nr: 0024614	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-107 86 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, described as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had service from August 1972 until July 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Montgomery, 
Alabama.  

Entitlement to service connection for an acquired psychiatric 
disorder was denied by the Board in December 1979.  The 
appellant attempted to reopen this case and the Board 
confirmed the prior denial in a decision dated in April 1982.  
That Board decision represents the last final decision on 
that issue. 38 U.S.C.A. § 7104; Evans v. Brown, 9 Vet. App. 
273 (1996).

The RO had denied the appellant's most recent attempt to 
reopen his claim on the basis that he has failed to submit 
new and material evidence of service connection for an 
acquired psychiatric disorder.  In its denial the RO 
clarified the description of the acquired psychiatric 
disorder as schizophrenia.

A travel Board hearing was held in July 2000, before the 
Board Member rendering this decision, sitting in Montgomery, 
Alabama.  The Board member has been designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 1991 & Supp. 2000).  A transcript of the hearing 
testimony is on file.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed by this decision 
has been obtained by the RO.

2.  The Board denied entitlement to service connection for an 
acquired psychiatric disorder, described as a nervous 
disorder by decision dated in December 1979.  It was 
essentially held that there was no psychiatric disorder in 
service and that a psychosis was not shown until more than 1 
year post-service.

3.  The appellant attempted to reopen this claim and the 
Board confirmed the prior denial in a decision dated in April 
1982.  It was also held that to the extent there was a 
personality disorder, that was not a disorder for which 
service connection could be granted.  The appellant was 
notified of that action.  The Board's April 1982 decision 
represents the last final disallowance of entitlement to 
service connection for an acquired psychiatric disorder, 
described as a nervous disorder, on any basis.

4.  The evidence received subsequent to April 1982, with 
regard to the appellant's claim for service connection for an 
acquired psychiatric disorder, is cumulative or redundant. 

5.  Evidence submitted since the prior denials does not show 
an acquired psychiatric disorder during service, nor is a 
psychosis noted within 1 year following separation from 
service.


CONCLUSION OF LAW

The Board's April 1982 decision, wherein service connection 
for an acquired psychiatric disorder was denied, is final; 
new and material evidence not having been submitted, the 
claim for service connection is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp 2000); 38 C.F.R. § 3.156; 
Hodge v. West, 155 F. 3d 1356 (Fed Cir. 1998); Vargas-
Gonzales v. West, 12 Vet. App. 321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board decisions are final with the exception that a claim may 
be reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (1999); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), wherein the Court essentially 
concluded that a three-step analysis is necessary, in that it 
must first be determined if there is new and material 
evidence to reopen a claim; if there is such evidence, the 
claim is reopened and the Board must then determine if the 
claim is well grounded, based upon all the evidence of 
record.  If the Board finds, in such circumstances, that the 
claim is well grounded, it must then be reviewed on its 
merits, which requires consideration of all of the evidence, 
both old and new.  See also Evans, 9 Vet. App. at 283 (1996), 
and Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection for a psychiatric 
disorder was initially denied in a Board decision dated in 
December 1979.  At that time it was noted that there was no 
evidence of an acquired psychiatric disorder in service, and 
there was no evidence of the onset of a psychosis in the 
first year following separation from service.  A psychosis 
had been noted in 1977.  In April 1982, the Board confirmed 
its prior decision, and again denied service connection as no 
new and material evidence had been submitted.  It was also 
held that to the extent there was a personality disorder 
present, it was not a disease or injury for which service 
connection could be granted.  38 C.F.R. § 3.303.

The evidence of record before the Board, in April 1982, 
included the appellant's service medical records; and VA 
treatment records dated from March 1977 through 1981, 
diagnosing paranoid schizophrenia.  There was no indication 
of treatment prior to March 1977.   The Board determination 
in April 1982 was the last final determination. 38 U.S.C.A. 
§ 7104.  

Thereafter, in response to inquiry, the RO informed the 
veteran of the need to submit new and material evidence to 
reopen his claim.  On the basis that it has not been 
forthcoming, the claim was not reopened.  This correspondence 
does not constitute a "rating action" which would have 
become final.  The last final "decision" on any basis is 
the Board decision of April 1982.

The evidence submitted by the appellant since the April 1982 
final Board decision consists, in essence of additional 
medical treatment records; and numerous duplicate copies of 
medical and service records previously considered, and 
already of file.

In addition, the evidence contains the transcripts of a 
travel Board hearing in July 2000.  The testimony offered was 
similar to previous testimony and evidence of record.  

The Board finds that the additional evidence submitted is 
cumulative and is not new or material.  It does not in any 
way indicate or suggest that the appellant had an acquired 
psychiatric disorder during service, nor does it suggest that 
the psychosis currently noted had its onset in the first year 
post-service.  The records merely reveal that the appellant 
has received treatment in the years post-service for his 
psychiatric disabilities.   

The appellant's testimony essentially reiterates contentions 
which were considered in the previous denial and the 
additional medical evidence provides no basis to relate the 
presence of any current acquired psychiatric pathology to 
service or any incident therein.  

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current acquired 
psychiatric pathology, and the appellant's period of active 
duty, the claim for entitlement to service connection for an 
acquired psychiatric disorder, described as schizophrenia is 
not reopened as new and material evidence has not been 
submitted.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, described as schizophrenia, and the 
benefits sought with regard to that claim remain denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

